IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-70,525-02


NEWMAN ELMO JONES III, Relator

v.

EASTLAND COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. CR-01-19324 IN THE 91ST JUDICIAL DISTRICT COURT
FROM EASTLAND COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that after he filed an application for a writ of habeas
corpus in the 91st Judicial District Court of Eastland County and the trial court made findings of fact
and conclusions of law, he filed objections to the trial court's findings and conclusions. But these
objections, he contends, have not been forwarded to this Court. 
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Eastland County, is ordered to file a response and state whether Relator filed objections; if so,
whether these objections were forwarded to this Court before March 18, 2009; and if not, why they
were not forwarded to this Court before this date. This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response.
Such response shall be submitted within 30 days of the date of this order.


Filed: April 1, 2009
Do not publish